DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2021 was filed after the mailing date of the Final Office Action on October 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter “Li”, US 2020/0252813) in view of Debenedetti et al. (hereinafter “Debenedetti”, US 2021/0036962).
Regarding claims 1, Li discloses a network configuration method, comprising: 
receiving, by a first network element (i.e., Network Data Analytics (NWDA) and Network Function (NF)), a service attribute of a terminal sent by a second network element (i.e., the NWDA receives information (e.g., the infrequency of data sent, QoS for transferring data stream, events and statistics, etc.) sent by a M2M server (e.g., Service Capability Server/Application Server (SCS/AS)) as described in paragraphs 0168-0172), wherein the first network element is a network element in a mobile communication network, and the second network element is a network element in an external network (i.e., NF and/or NWDA), and the external network uses a communication protocol different from a communication protocol used by the mobile 
configuring, by the first network element, a network operation parameter of the terminal according to the service attribute of the terminal (i.e., the NF/NWDA provides additional network slice or more network resources within a network slice for better service quality as described in paragraph 0173.  NWDA interacts with some network functions to facilitate the procedure as described in paragraph 0176.  Instructs the SMF to reject new connections based on the detected events as described in paragraphs 0206-0207).
Li, however, does not expressly disclose wherein the service attribute comprises: arrival interval information of the data packet and a time period corresponding to the arrival interval information.
In a similar endeavor, Debenedetti discloses a method and apparatus for managing transport of delay-sensitive packets.  Debenedetti also discloses wherein the service attribute comprises: arrival interval information of the data packet and a time period corresponding to the arrival interval information (i.e., the second network node receives blocks of data from a first network node, wherein a block from a packet has a time-stamp indicating arrival time of the packet at the first network node as described in paragraph 0006).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network by discarding blocks if the maximum allowed latency has been exceeded. 
With further regard to claim 12, Li also discloses a network configuration device comprising: a processor (i.e., processor 91 and/or co-processor 81 as shown in Fig. 15), a memory for storing instructions executable by the processor (i.e., RAM 82 and/or ROM 93), and a receiver (i.e., network adapter 97).


Claim 2-3, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Debenedetti, and further in view of Kim et al. (hereinafter “Kim”, US 2010/0246504).
Regarding claims 2, and 13, Li, and Debenedetti disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Kim discloses methods of transmitting and receiving data in a mobile communication system, and device.  Kim also discloses wherein the service attribute comprises: length information of a data packet; or, the length information of the data packet and a time period corresponding to the length information; or, the length information of the data packet and a geographic area corresponding to the length information; or, the length information of the data packet, the time period corresponding to the length information, and the geographic area corresponding to the length information (see paragraphs 0108-0111).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to control and allocate resources more effectively.
Regarding claims 3, and 14, Li, Debenedetti, and Kim disclose all limitations recited within claims as described above.  Kim also discloses wherein the length information of the data packet comprises: a length of the data packet; a length range of the data packet; or, a distribution probability of the length of the data packet; or, a distribution probability of the length range of the data packet (paragraphs 0108-0111).  


Claim 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Li in view of Debenedetti in view of Kim, and further in view of Yang et al. (hereinafter “Yang”, US 2016/0262045).
Regarding claims 4, and 15, Li, Debenedetti, and Kim all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang discloses blended data transmission network for machine type communications.  Yang also discloses wherein the service attribute further comprises at least one of the following: Public Land Mobile Network (PLMN) information corresponding to the length information of the data packet; and network slice information corresponding to the length information of the data packet (i.e., paragraph 0063-0064, and claim 1).
  Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to control and allocate resources more effectively.

Claim 5-6, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Li in view of Debenedetti in view of Kim, and further in view of Johansson et al. (hereinafter “Johansson”, US 2017/0303114).
Regarding claims 5, and 16, Li, Debenedetti, and Kim all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Johansson discloses enhanced codec control.  Johansson also discloses wherein configuring, by the first network element, a network operation parameter of the terminal according to the service attribute of the terminal, comprises: configuring, by the first network element, the network operation parameter of the terminal according to the length information of the data packet; or, configuring, by the first network element, the network operation parameter of the terminal according to the length information of the data packet, the time period corresponding to the length information, and a current time; or, configuring, by the first network element, the network operation parameter of the terminal according to the length information of the data packet, the geographic area corresponding to the length information, and a current geographic location where the terminal is located; or, configuring, by the first network element, the network operation parameter of the terminal according to the length information of the data packet, the time period corresponding to the length information, the current time, the geographic area corresponding to the length information, and the current geographic location where the terminal is located (i.e., paragraphs 0019 and 0072).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claims 6, and 17, Li, Debenedetti, Kim, and Johansson disclose all limitations recited within claims as described above.  Johansson also discloses wherein the network operation parameter comprises at least one of the following parameters: a Quality of Service (QoS) parameter; an amount of time-frequency resources; a transmission mode; and a security mechanism (i.e., paragraph 0019 and 0072).  


Claim 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Li in view of Debenedetti, and further in view of Chen et al. (hereinafter “Chen”, US 2019/0222499).
Regarding claims 8, and 19, Li, and Debenedetti all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chen discloses a network data flow classification method.  Chen also discloses wherein the arrival interval information of the data packet comprises: a duration of an arrival interval of the data packet; or, a duration range of the arrival interval of the data packet; or, a distribution probability of the duration of the arrival interval of the data packet; or, a distribution probability of the duration range of the arrival interval of the data packet (i.e., data flow duration as described in paragraphs 0012, and 0037).  

The motivation/suggestion for doing so would have been to provide different quality of service for data flows of different application types.


Claim 9-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Li in view of Debenedetti, and further in view of Yang et al. (hereinafter “Yang ‘923”, US 2017/0201923).
Regarding claims 9, and 20, Li, and Debenedetti all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang ‘923 discloses a base station identity code and system information collection.  Yang ‘923 also discloses: 
wherein the service attribute further comprises: PLMN information corresponding to the arrival interval information of the data packet; and/or, network slice information corresponding to the arrival interval information of the data packet (i.e., arrival time of system information block 3 (SIB3) on a BCCH as described in paragraph 0070).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly provide call setup to user equipment.  

Regarding claim 10, Li, and Debenedetti all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang ‘923 discloses a base station identity code and system information collection.  Yang ‘923 also discloses: 
wherein configuring, by the first network element, a network operation parameter of the terminal according to the service attribute of the terminal, comprises: 
configuring, by the first network element, the network operation parameter of the terminal according to the arrival interval information of the data packet; or, configuring, by the first network element, the network operation parameter of the terminal according to the arrival interval information of the data packet, the time period corresponding to the arrival interval information, and a current time; or, configuring, by the first network element, the network operation parameter of the terminal according to the arrival interval information of the data packet, the geographic area corresponding to the arrival interval information, and a current geographic location where the terminal is located;  Page 6 of 12or, configuring, by the first network element, the network operation parameter of the terminal according to the arrival interval information of the data packet, the time period corresponding to the arrival interval information, the current time, the geographic area corresponding to the arrival interval information, and the current geographic location where the terminal is located (paragraphs 0039-0042, 0045, and 0070-0073).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly provide call setup to user equipment.  
Regarding claim 11, Li, Debenedetti and Yang ‘923 disclose all limitations recited within claims as described above.  Li also discloses wherein the network operation parameter comprises at least one of the following parameters: a Quality of Service (QoS) parameter; a time-frequency resource location; a transmission mode; a security mechanism; a scheduling strategy; and a discontinuous reception (DRX) cycle (i.e., Quality of Service (QoS) as described in paragraph 0142).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Wayne H Cai/Primary Examiner, Art Unit 2644